Order entered October 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01430-CR
                                     No. 05-12-01603-CR

                         NAKIA LASHUAN FRANKLIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause No. 416-81048-2008, 416-81072-2012

                                           ORDER
       The Court GRANTS appellant’s October 11, 2013 motion to extend time to file the brief.

We ORDER appellant’s brief filed as of the date of this order.



                                                     /s/   DAVID EVANS
                                                           JUSTICE